Case 11 120 crv OCR FREEES Docuneants28 Anibeticty/s291b9 Aezeagetlosfit

Cowan, Liebowitz & Latman, P.C,
114 West 47th Street
New York, NY 10036-1525

(212) 790-9200 Tel
(212) 575-0671 Fax
www.cll.com

 

Kieran G. Doyle
(212) 790-9261
ked@cll.com

July 29, 2019
MEMO ENDORSED

  
 
 

VIA ECF The #
so

lication i is granted.

Bp Anche

Paul ig “Gardephe, U.S. D. a,
120 ft

The Honorable Paul G. Gardephe
United States District Judge
United States District Court
Southern District of New York + Dated:
40 Foley Square

New York, NY 10007

 

 

Re: Duracell U.S, Operations, Inc. v. My Imports USA LLC, et al.
Case No, 19-cv-3820 (PGG)

Dear Judge Gardephe:

This firm represents My Imports USA LLC, and Mansur Magsudi. This letter is written
pursuant to Rule 1({D) of Your Honor’s Individual Practice Rules, to request an extension of the
deadline for the Defendant to answer, move or otherwise respond to the Complaint from July 31,
2019 through to and including August 30, 2019. The parties have been in contact, and on July
26, 2019, the Plaintiff confirmed its consent to a further extension of time for Defendants to
respond in accordance with this request.

This is the Defendants’ third request for an extension of this deadline. The parties have
been actively engaged in settlement discussions and continue to make progress,

Thank you for your consideration of this request.

wf submitted, a,

‘ pe a -~ ' ao
ae Le a f fy _?

Al oe. L463 ge

Cat antag
ee wt

Kaan @, Doyle fo

30762/00 1/3040808. |

 

 

 
